       Case 3:17-cv-00339-BAJ-EWD        Document 16    10/05/20 Page 1 of 2




                      UNITED STATES DISTRICT COURT

                      MIDDLE DISTRICT OF LOUISIANA


STACI ALVARADO (#536553)                                           CIVIL ACTION

VERSUS

FREDERICK BOUTTE, ET AL.                                  NO. 17-00339-BAJ-EWD


                              RULING AND ORDER

      Before the Court is Petitioner’s Petition Under 28 U.S.C. § 2254 For Writ

Of Habeas Corpus By A Person In State Custody (Doc. 1). The Magistrate

Judge has issued a Report and Recommendation (Doc. 12), recommending that

Petitioner’s application for habeas corpus relief be denied, and, further, that the

Court deny Petitioner a certificate of appealability.      Petitioner objects to the

Magistrate Judge’s Report (Doc. 15).

      Having carefully considered Petitioner’s Petition and related filings—

including Petitioner’s Objection—the Court APPROVES the Magistrate Judge’s

Report and Recommendation and ADOPTS it as the Court’s opinion in this matter.

      Accordingly,

      IT IS ORDERED that Petitioner’s Petition (Doc. 1) is DENIED.

      IT IS FURTHER ORDERED that a certificate of appealability is DENIED

because Petitioner has failed to “ma[ke] a substantial showing of the denial of a




                                          1
       Case 3:17-cv-00339-BAJ-EWD        Document 16   10/05/20 Page 2 of 2




constitutional right.” 28 U.S.C. § 2253(c)(2).

                               Baton Rouge, Louisiana, this 5th day of October, 2020




                                        ______________________________________
                                        JUDGE BRIAN A. JACKSON
                                        UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF LOUISIANA




                                           2
